--------------------------------------------------------------------------------

Exhibit 10.43
 
Employment and Change in Control Agreement


This Employment and Change in Control Agreement (this “Agreement”) is entered
into effective as of this 3rd day of January, 2017, by and between Dime
Community Bank, a New York State-chartered savings bank and wholly-owned
subsidiary of Dime Community Bancshares, Inc. (the “Corporation”) and Stuart
Lubow (the “Executive”).


Whereas, the Executive has accepted employment as a senior officer of the
Corporation and Dime Community Bank, a New York-chartered savings bank and
wholly-owned subsidiary of the Corporation (the “Bank” or the “Employer”);


Whereas, the parties wish to set for the terms and conditions of the Executive’s
employment in this Agreement;


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.


Article 1
Employment


1.1          Employment. The Bank hereby employs the Executive as Senior
Executive Vice President of Business Banking according to the terms and
conditions of this Agreement. The Executive shall report directly to the
President and Chief Executive Officer of the Bank.  The Executive shall serve
the Bank faithfully, diligently, competently, and to the best of the Executive’s
ability.  Unless otherwise authorized in writing by the Bank’s President and
Chief Executive Officer, the Executive shall exclusively devote full working
time, energy, and attention to the business of the Bank and to the promotion of
the Bank’s interests.  Without the written consent of the Bank, the Executive
shall not render services to or for any person, firm, bank, or other entity or
organization in exchange for compensation, regardless of the form in which the
compensation is paid and regardless of whether it is paid directly or indirectly
to the Executive.  Nothing in this Section 1.1 shall prevent the Executive from
managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement.


1.2          Term.


(a)           The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and continuing for twenty-four (24) months thereafter (the
“Retention Period”), plus (ii) any extensions following the expiration of the
Retention Period made pursuant to  Section 1.2(b) of this Agreement.


(b)           Commencing on or before the second anniversary of the initial term
and on each anniversary of such date thereafter, the Compensation Committee of
the Board of Directors of the Bank (the “Compensation Committee”) shall consider
the advisability of an extension of the term of this Agreement in light of the
circumstances then prevailing and may, in its discretion, recommend to the Board
of Directors of the Bank (the “Board”) an extension of the term of the Agreement
so that the remaining term shall be twenty-four (24) months.   Any extension of
the term of this Agreement following the Retention Period will not extend the
Retention Period.
 

--------------------------------------------------------------------------------

(c)           The Committee’s decision not to extend the term of this Agreement
shall not – by itself – give the Executive any rights under this Agreement to
claim an adverse change in position, compensation, or circumstances or otherwise
to claim entitlement to severance benefits under Articles 4, 5 or 6 of this
Agreement.


1.3          At-Will Employment.
 
(a)           This Agreement in no way guarantees Executive the right to
continue in the employment of the Bank.  Executive’s employment is considered
employment at will, subject to Employee’s right to receive payments and benefits
upon certain terminations of employment as provided herein.


(b)           Nothing in this Agreement shall mandate or prohibit a continuation
of the Executive’s employment following the expiration of the term of this
Agreement, upon such terms and conditions as the Bank and the Executive may
mutually agree.


Article 2
Compensation


2.1          Total Compensation


(a)           Base Salary.  In consideration of the Executive’s performance of
the obligations under this Agreement, the Bank shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $450,000, less
applicable withholdings and authorized deductions, payable on a semi-monthly
basis in accordance with the Bank’s regular pay practices.  The Executive’s
salary shall be reviewed annually by the Compensation Committee.  The
Executive’s first annual salary review will occur no later than March 31, 2017. 
Any increase in the Executive’s salary shall become the “Base Salary” for
purposes of this Agreement.


(b)           Annual Bonus.  During the term of this Agreement, with respect to
each calendar year (or portion thereof) during which the Executive is employed
by the Bank, the Executive shall be eligible for an annual discretionary bonus
opportunity in accordance with the terms and conditions of the Bank’s annual
incentive program (“AIP”).  The AIP bonus criteria shall be established by the
Compensation Committee, set forth in writing and communicated to the Executive
for each applicable calendar year (the “performance period”).  Executive shall
first become eligible to participate in the AIP during the 2017 performance
period.  Any AIP bonus earned during the 2017 performance period shall be paid
in 2018, no later than March 31, 2018.
 
2

--------------------------------------------------------------------------------

(c)           LTIP.   The Executive is eligible to participate in the Bank’s
Long Term Incentive Program (“LTIP”).  LTIP incentives can be distributed in
shares of Corporation common stock and/or cash.   The Bank engages a third party
compensation consultant to work with the Compensation Committee on an annual
basis to establish the LTIP incentive opportunities. The Executive shall first
become eligible to participate in the LTIP during the 2017 calendar year.  In
lieu of a 2017 LTIP award, if the Executive is actively employed by the Bank on
January 3, 2017 (the “Grant Date”), the Executive shall receive a Restricted
Stock Award valued at $225,000 (the “Restricted Stock Award”). The number of
shares subject to the Restricted Stock Award will be based on the Fair Market
Value (as such term is defined in Dime Community Bancshares, Inc. 2013 Equity
And Incentive Plan (the “2013 Equity Plan”)) of the Corporation common stock on
the Grant Date.  The Restricted Stock Award will vest ratable over a four year
period commencing of the first anniversary of the Grant Date and is subject to
all other terms and conditions of the 2013 Equity Plan.  Fair Market Value is
currently defined under the 2013 Equity Plan as the final reported sales price
on the date of grant (or if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) as reported in the principal
consolidated reporting system with respect to securities listed or admitted to
trading on the principal United States securities exchange on which the
Corporation stock is listed, as of the closing of the market in New York City
and without regard to after-hours trading activity.


2.2          Other Benefit Plans and Perquisites.


(a)           Benefit plans.  In addition to the salary and benefit arrangements
noted in Section 2.1 above, the Executive shall be entitled throughout the term
of this Agreement to participate in any and all officer or employee compensation
and benefit plans of the Corporation and the Bank in effect from time to time,
including without limitation, equity plans, retirement plans and medical,
dental, disability, and group life benefits and to receive any and all other
fringe benefits provided from time to time, provided that the Executive
satisfies the eligibility requirements for any such plans or benefits.


(b)           Reimbursement of business expenses.  Subject to guidelines issued
from time to time by the Bank and upon submission of documentation to support
expense reimbursement in conformity with applicable requirements of federal
income tax laws and regulations, the Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Bank.


(c)           Paid Leave.  The Executive shall be entitled to paid annual
vacation and sick leave in accordance with the policies established from time to
time by the Bank. However, in no event shall the Executive be entitled to less
than twenty (20) days of vacation and five (5) personal days.


(d)           Automobile Allowance.  During the term of the Agreement, the Bank
will make available for use by the Executive an automobile, the make and model
of which will be chosen by the Executive with approval by the Bank, at a cost of
no more than $1,600 per month.
 
3

--------------------------------------------------------------------------------

Article 3
Employment Termination


3.1          Termination Because of Death or Disability.


(a)           Death.  The Executive’s employment shall terminate automatically
at the Executive’s death.  If the Executive dies in active service to the Bank,
the Executive’s estate shall receive any sums due to the Executive as Base
Salary and reimbursement of expenses through the end of the month in which death
occurred as well as any bonus or incentive compensation calculated through the
date of death, as specified in the Bank’s short-term and long-term incentive
compensation plans and related agreements.


(b)          Disability.  By delivery of written notice 30 days in advance to
the Executive, the Bank may terminate the Executive’s employment if the
Executive is disabled.  For purposes of this Agreement, the Executive shall be
considered “disabled” if an independent physician selected by the Bank and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days.  The Executive shall not be
considered disabled, however, if the Executive returns to work on a full-time
basis within 30 days after the Bank gives notice of termination due to
disability.  If the Executive’s employment terminates because of disability, the
Executive shall receive the Base Salary earned through the date on which
termination became effective, any reimbursement of expenses incurred through the
date of termination, any unpaid bonus or incentive compensation calculated
through the date of termination (as specified in the Bank’s short-term and
long-term incentive compensation plans and related agreements),  any payments
the Executive is eligible to receive under any disability insurance program in
which the Executive participates, and such other benefits to which the Executive
may be entitled under the Corporation’s and Bank’s benefit plans, policies, and
agreements, or the provisions of this Agreement.


3.2          Involuntary Termination with Cause.  The Bank may terminate the
Executive’s employment with Cause at any time upon written notice.  If the
Executive’s employment terminates with Cause, the Executive shall receive the
Base Salary through the date on which termination becomes effective and
reimbursement of expenses to which the Executive is entitled when termination
becomes effective.   For purposes of this Agreement “Cause” means any of the
following: (i) gross negligence or gross neglect of duties to the Bank, (ii)
conviction of a felony or of a misdemeanor involving moral turpitude or (iii) 
fraud, disloyalty, dishonesty, or willful violation of any law or significant
Corporation or Bank policy.
 
4

--------------------------------------------------------------------------------

3.3          Involuntary Termination Without Cause and Voluntary Termination
with Good Reason.


Unless otherwise provided herein, with written notice to the Executive 30 days
in advance, the Bank may terminate the Executive’s employment without Cause. 
Termination without Cause shall take effect at the end of the 30-day period. 
During the Retention Period (as such term is defined in Section 1.2(a) of this
Agreement), the Bank may in its sole discretion terminate the Executive’s
employment without Cause at any time immediately upon notice. With advance
written notice to the Bank as provided in clause (ii) below, the Executive may
terminate employment with Good Reason.  If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to receive the Base Salary earned through the date of
termination, any reimbursement of expenses incurred through the date of
termination, any unpaid bonus calculated through the date of termination (as
specified in the Bank’s short-term and long-term incentive compensation plans
and related agreements), and such other benefits to which the Executive may be
entitled under the Corporation’s and the Bank’s benefit plans, policies, and
agreements, or the provisions of this Agreement.  In addition, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement.  For
purposes of this Agreement a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions of the
safe-harbor definition of good reason contained in Internal Revenue Code Section
409A are satisfied, as the same may be amended from time to time.  For purposes
of clarification and without intending to affect the foregoing reference to
Section 409A for the definition of Good Reason, as of the Employment Date the
safe-harbor definition of separation from service for good reason in Treasury
Regulation 1.409A-1(n)(2)(ii) would provide as follows –


(i)            a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent: (i) a diminution of the Executive’s Base Salary, (ii) a material
diminution of the Executive’s authority, duties, or responsibilities, (iii) a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report, (iv) a material change
in the geographic location at which the Executive must perform services for the
Bank or (v) any other action or inaction that constitutes a material breach by
the Bank of this Agreement.
 
(ii)           the Executive must give notice to the Bank of the existence of
one or more of the conditions described in clause (i) within 90 days after the
initial existence of the condition, and the Bank shall have 30 days thereafter
to remedy the condition.


3.4          Voluntary Termination by the Executive Without Good Reason.  If the
Executive terminates employment voluntarily but without Good Reason, the
Executive shall receive the Base Salary earned through the date of termination
and any reimbursement of expenses incurred through the date of termination.


3.5          Termination Generally.  If at employment termination the Executive
is serving as a director of the Corporation and/or the Bank, the Executive shall
be deemed to have resigned as a director effective immediately after
termination, regardless of whether the Executive submits a formal, written
resignation as director.  All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings or correspondence,
in whatever form they may exist, and all copies, abstracts and summaries of the
foregoing, and all physical items related to the business of the Corporation and
the Bank, their affiliates, and their respective directors and officers, whether
of a public nature or not, and whether prepared by Executive or not, are and at
employment termination shall remain the exclusive property of the Corporation
and the Bank, and without the Corporation’s or the Bank’s advance written
consent shall not be removed from their premises except as required in the
course of providing services under this Agreement, and at termination shall be
promptly returned by the Executive to the Corporation and the Bank.
 
5

--------------------------------------------------------------------------------

Article 4
Severance Compensation During the Retention Period


4.1          Cash Severance after Termination Without Cause or Termination with
Good Reason.  If the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason during the Retention Period, in
addition to the cash severance and benefits payable under Section 3.3 of this
Agreement, the Bank shall pay to the Executive in a single lump sum cash
payment, without discount for the time value of money, an amount equal to his
remaining Base Salary that would have been paid to the Executive had he remained
employed by the Bank through the Retention Period.  The Bank and the Executive
acknowledge and agree that the compensation and benefits under this Section 4.1
shall not be payable if, on the date of termination, compensation and benefits
are payable or shall have been paid to the Executive under Article 5 of this
Agreement.


4.2          Release.  The Executive shall be entitled to no compensation or
other benefits under this Article 4 unless (x) within 90 days after the
Executive’s employment termination the Executive shall have entered into a
release in form satisfactory to the Executive, the Corporation and the Bank
acknowledging the Bank’s and the Executive’s remaining obligations and releasing
both parties, as well as the Corporation’s and Bank’s officers, directors, and
employees from  any and all liability, directly or indirectly, arising out of
their actions for or on behalf of the Bank, from any other claims or obligations
arising out of the Executive’s employment by the Bank, including the
circumstances of the Executive’s employment termination, and (y) within that
90-day period the release shall have become irrevocable, final, and binding on
the Executive under all applicable law, with expiration of all applicable
revocation periods.  If the final day of the 90-day period for execution and
finality of a liability release occurs in the taxable year after the year in
which the Executive’s employment termination occurs, the benefits to the
Executive under this Article 4 shall be payable in the taxable year in which the
90-day period ends and shall not be paid in the taxable year in which employment
termination occurs.  Nothing in this Section 4.2 is intended to abrogate the
Executive’s review and revocation rights under the Older Workers’ Benefit
Protection Act that may be included in any such release, and the 90-day period
shall be extended if necessary to permit Executive to exercise such rights.  The
non-compete and other covenants contained in Article 8 of this Agreement are not
contingent on the Executive entering into a release under this Section 4.2 and
shall be effective regardless of whether the Executive enters into the release.
 
6

--------------------------------------------------------------------------------

Article 5
Change in Control


5.1          Change in Control Benefits.  If (i) a Change in Control occurs
during the term of this Agreement, and (ii) within 12 months following such
Change in Control, either the Bank terminates the Executive’s employment without
Cause or the Executive terminates employment with Good Reason, then the Bank
shall promptly make or cause to be made a lump-sum cash payment to the Executive
in an amount equal to two (2) times the sum of: (i) Executive’s Base Salary at
the time of the Change in Control or at termination of employment following a
Change in Control, whichever is greater and (ii) the amount that the Executive’s
annual incentive award under the Bank’s short-term incentive compensation plan
would have been at “Target” for the calendar year prior to the Change in
Control, or if higher, the average of the actual short-term incentive awards
earned by the Executive for the most recent two (2) calendar years (the “Change
in Control Payment”).  The Change in Control Payment payable to the Executive
hereunder shall not be reduced to account for the time value of money or
discounted to present value.  If the Executive receives a Change in Control
Payment under this Section 5.1 the Executive shall not be entitled to any
additional severance benefits under Section 4.1 of this Agreement after
employment termination.  The Executive shall be entitled to benefits under this
Section 5.1 on no more than one occasion during the term of this Agreement.


5.2          Change in Control Defined.  For purposes of this Agreement “Change
in Control” means a change in control as defined in Internal Revenue Code
Section 409A, as the same may be amended from time to time.  For purposes of
clarification and without intending to affect the foregoing reference to Section
409A for the definition of Change in Control, as of the Effective Date a Change
in Control as defined in Treasury Regulation 1.409A-3(i)(5) would provide as
follows –


(a)           Change in ownership: a change in ownership of a corporation occurs
on the date any one person or group accumulates ownership of corporation stock
constituting more than 50% of the total fair market value or total voting power
of corporation stock, or


(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
corporation stock possessing 30% or more of the total voting power of
corporation stock, or (y) a majority of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of the corporation’s board of
directors, or


(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of the corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
corporation’s assets immediately before the acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
 
5.3          Limitation on Benefits. Notwithstanding anything contained herein
to the contrary, in the event it shall be determined that any payment or
distribution made at any time by the Company, the Bank, or any affiliate of the
Company or the Bank to or for the benefit of the Executive (whether paid or
payable, or distributed or distributable, pursuant to the terms of this
Agreement or otherwise) (a “Payment”) would constitute an “excess parachute
payment” (as defined in Internal Revenue Code Section 280G(b)(2)), such Payment
shall be reduced to the extent necessary to ensure that no portion of such
Payment will be non-deductible to the Employer by Internal Revenue Code Section
280G or will be subject to the excise tax imposed by Internal Revenue Code
Section 4999 (the “Reduced Payment”), and the Executive shall have no further
rights or claims with respect to an amount in excess of the Reduced Payment. If
a Payment is reduced pursuant to this Section 5.3, the Employer shall reduce or
eliminate the following portions of the Payment in successive order to reach the
Reduced Payment: (i) first, the benefits portion of the Payment, (ii) then, the
cash portion of the Payment, and (iii) then, the equity portion of the Payment.
Any determination required under this Section 5.3 (including, without
limitation, the amount of the Reduced Payment and the assumptions to be utilized
in arriving at such determination) shall be made by the Employer and its tax
advisors, whose determination shall be final, conclusive and binding upon the
Executive.
 
7

--------------------------------------------------------------------------------

Article 6
Post-Termination Insurance Coverage


6.1          Post-Termination Insurance Coverage.


 (a)          Subject to Section 6.1(b), if the Executive’s employment
terminates involuntarily but without Cause or voluntarily but with Good Reason,
the Bank shall continue or cause to be continued medical and dental insurance
coverage for the Executive and the Executive’s dependents and beneficiaries
under substantially similar terms in effect for the Executive during the
enrollment period immediately prior to Executive’s termination of employment. 
Except in the event of a Change in Control, the medical and dental insurance
benefits provided by this Section 6.1(a) shall be reduced if the Executive
obtains medical or dental insurance benefits through another entity, or
eliminated entirely if the other entity’s insurance benefits are equivalent or
superior to the benefits provided under this Section 6.1(a).  If the insurance
benefits are reduced, they shall be reduced by an amount such that the
Executive’s aggregate insurance benefits for the period specified in this
Section 6.1(a) are equivalent to the benefits to which the Executive would have
been entitled had the Executive not obtained medical or dental insurance
benefits through another entity.  The medical and dental insurance coverage
shall continue until the first to occur of (w) the Executive’s return to
employment with the Bank or another entity offering equivalent or superior
insurance benefits, (x) the Executive’s attainment of age 65, (y) the
Executive’s death, or (z) the end of the term remaining under this Agreement
when the Executive’s employment terminates.  Notwithstanding the foregoing, in
the event the Executive terminates employment following a Change in Control
under the terms and conditions set forth in Article 5 of this Agreement, the
medical and dental insurance benefits provided under this Section 6.1 shall
continue for twenty-four (24) months.  This Section 6.1 shall not be interpreted
to limit any benefits to which the Executive or the Executive’s dependents or
beneficiaries may be entitled under any of the Bank’s or the Corporation’s
employee benefit plans, agreements, programs, or practices after the Executive’s
employment termination.
 
(b)           If (x) under the terms of the applicable policy or policies for
the insurance benefits specified in Section 6.1(a) it is not possible to
continue the Executive’s coverage or (y) when employment termination occurs the
Executive is a specified employee within the meaning of Internal Revenue Code
Section 409A, if any of the continued insurance benefits specified in Section
6.1(a) would be considered deferred compensation under Section 409A, and finally
if an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i)
is not available for that particular insurance benefit, instead of continued
insurance coverage under Section 6.1(a), the Bank shall pay to the Executive in
a single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit had the Executive’s
employment not terminated, assuming continued coverage for the lesser of the
number of months remaining in the term of this Agreement or the number of months
until the Executive attains age 65.  The lump-sum payment shall be made 30 days
after employment termination or, if Section 6.1(b) applies and a six-month delay
is required under Section 409A, on the first day of the seventh month after the
month in which the Executive’s employment terminates.
 
8

--------------------------------------------------------------------------------

Article 7
Confidentiality


7.1          Non-disclosure.  Subject to Section 8.2, the Executive covenants
and agrees not to reveal to any person, firm, or Corporation any confidential
information of any nature concerning the Corporation, the Bank, their respective
businesses, or anything connected therewith.  As used in this Article 7, the
term “confidential information” means all of the Corporation’s and the Bank’s
and their affiliates’ confidential and proprietary information and trade secrets
in existence on the date hereof or existing at any time during the term of this
Agreement, including but not limited to –


(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,


(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,


(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, customer information, employee
lists, employee information, financial products and services, financial products
and services pricing, financial information and projections, or other sales
information, and


(d)           trade secrets, as defined from time to time by the laws of the
State of New York.


However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain (x)
by or through action of the Corporation, or (y) otherwise than by or at the
direction of the Executive.  This section 7.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.
 
9

--------------------------------------------------------------------------------

7.2          Return of Materials.  The Executive agrees to deliver or return to
the Corporation and the Bank upon termination, upon expiration of this
Agreement, or as soon thereafter as possible, all written information and any
other similar items furnished by the Corporation and the Bank or prepared by the
Executive in connection with the Executive’s services hereunder.  The Executive
will retain no copies thereof after termination of this Agreement or termination
of the Executive’s employment.


7.3          Injunctive Relief.  The Executive hereby acknowledges that the
enforcement of this Article 7 and Article 8 is necessary to ensure the
preservation, protection, and continuity of the business, trade secrets, and
goodwill of the Corporation and the Bank, and that the restrictions set forth in
Article 8 are reasonable in terms of time, scope, territory, and in all other
respects.  The Executive acknowledges that it is impossible to measure in money
the damages that will accrue to the Corporation or the Bank if the Executive
fails to observe the obligations imposed by Articles 7 and 8.  Accordingly, if
the Corporation or the Bank institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Corporation or the Bank and the Executive agrees not
to urge in any such action the claim or defense that an adequate remedy at law
exists.  If there is a breach or threatened breach by the Executive of the
provisions of Article 8, the Corporation and the Bank shall be entitled to an
injunction without bond to restrain the breach or threatened breach, and the
prevailing party in any such proceeding shall be entitled to reimbursement for
all costs and expenses, including reasonable attorneys’ fees.  The existence of
any claim or cause of action by the Executive against the Corporation or the
Bank shall not constitute and shall not be asserted as a defense by the
Executive to enforcement of Articles 7 and 8.


7.4          Affiliates’ Confidential Information is Covered.  For purposes of
this Agreement the term “affiliate” includes the Corporation and any entity that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with the Corporation or the Bank.


7.5          Survival of Obligations.  The Executive’s obligations under Article
7 shall survive employment termination regardless of the manner in which
termination occurs and shall be binding upon the Executive’s heirs, executors,
and administrators.


Article 8
Competition After Employment Termination


8.1          Restrictions on the Executive’s Post-Employment Activities.  The
restrictions in this Article 8 have been negotiated, presented to and accepted
by the Executive contemporaneous with the offer and acceptance by the Executive
of this Agreement.  The Bank’s decision to enter into this Agreement is
conditioned upon the Executive’s agreement to be bound by the restrictions
contained in this Article 8.  This Article 8 shall be void if a Change in
Control occurs simultaneously with the Executive’s employment termination. For
purposes of this Article 8 the term “Corporation” includes not only the
Corporation but also the Bank.


(a)           Promise of no solicitation.  Subject to Section 8.2 of this
Agreement, the Executive promises and agrees that during the Restricted Period
(as defined below) the Executive shall not:
 
10

--------------------------------------------------------------------------------

(i)            directly or indirectly solicit or attempt to solicit any Customer
(as defined below) to accept or purchase Financial Products or Services (as
defined below) of the same nature, kind, or variety as provided to the Customer
by the Corporation during the year immediately before the Executive’s employment
termination with the Corporation,


(ii)           directly or indirectly influence or attempt to influence any
Customer, joint venturer, or other business partner of the Corporation to alter
that person or entity’s business relationship with the Corporation in any
respect, and


(iii)          accept the Financial Products or Services business of any
Customer or provide Financial Products or Services to any Customer on behalf of
anyone other than the Corporation.


(b)           Promise of no competition.  Except where the employment of the
Executive is terminated pursuant to section 3.3 of this Agreement, the Executive
promises and agrees that during the Restricted Period the Executive shall not
become employed by or serve as a director, partner, consultant, agent, or owner
of 2% or more of the outstanding stock of or contractor to any entity providing
Financial Products or Services that is located in or conducts business in the
Restricted Territory.


(c)           Promise of no raiding/hiring.  While employed by the Bank and, in
the event of a termination of Executive’s employment, for a period of one year
thereafter, in consideration of the obligations of the Bank hereunder, including
without limitation, its disclosure of Confidential Information to Executive,
Executive shall not directly or indirectly, for himself or as principal, agent,
independent contractor, consultant, director, officer, member, or employee of
any other person, firm, corporation, partnership, company, association or other
entity, either: (a) hire, attempt to employ, contact with respect to hiring,
solicit with respect to hiring or enter into any contractual arrangement with
any employee or former employee of the Bank or any Bank Affiliate, or (b) induce
or otherwise advise or encourage any employee of the Bank or any Bank Affiliate
to leave his or her employment; unless, in each such case, such employee or
former employee has not been employed by the Bank or a Bank affiliate for a
period in excess of six months at the time of such solicitation, attempt to
employ, contact, employment or inducement.


(d)           Promise of no disparagement.  Subject to Section 8.2, the
Executive promises and agrees that during the Restricted Period the Executive
shall not cause statements to be made (whether written or oral) that reflect
negatively on the business reputation of the Corporation.  The Corporation
likewise promises and agrees that during the Restricted Period the Corporation
shall not cause statements to be made (whether written or oral) that reflect
negatively on the reputation of the Executive.  Nothing herein is intended to
restrict the Executive or the Corporation from testifying truthfully in response
to any lawfully served subpoena or other legal process.
 
11

--------------------------------------------------------------------------------

(e)           Acknowledgment.  The Executive and the Corporation acknowledge and
agree that the provisions of this Article 8 have been negotiated and carefully
determined to be reasonable and necessary for the protection of legitimate
business interests of the Corporation.  Both parties agree that a violation of
Article 8 is likely to cause immediate and irreparable harm that will give rise
to the need for court ordered injunctive relief.  In the event of a breach or
threatened breach by the Executive of any provision of this Agreement, the
Corporation shall be entitled to obtain an injunction without bond restraining
the Executive from violating the terms of this Agreement and to institute an
action against the Executive to recover damages from the Executive for such
breach.  These remedies for default or breach are in addition to any other
remedy or form of redress provided under New York law.  The parties acknowledge
that the provisions of this Article 8 survive termination of the employment
relationship, but the provisions of this Article 8 shall be null and void if a
Change in Control occurs simultaneously with employment termination.   The
parties agree that if any of the provisions of this Article 8 are deemed
unenforceable by a court of competent jurisdiction, that such provisions may be
stricken as independent clauses by the court in order to enforce the remaining
restrictions and that the intent of the parties is to afford the broadest
restriction on post-employment activities as set forth in this Agreement. 
Without limiting the generality of the foregoing, without limiting the remedies
available to the Corporation for violation of this Agreement, and without
constituting an election of remedies, if the Executive violates any of the terms
of Article 8 the Executive shall forfeit on the Executive’s own behalf and that
of his beneficiary(ies) any rights to and interest in any severance or other
benefits under this Agreement or other contract the Executive has with the
Corporation or the Bank.


(f)            Definitions:


(i)            “Restricted Period” as used herein means the six-month period
immediately after the Executive’s termination and/or separation of employment
with the Corporation, regardless of the reason for termination and/or
separation.  The Restricted Period shall be extended in an amount equal to any
time period during which a violation of Article 8 of this Agreement is proven.


(ii)           “Restricted Territory” as used herein means: (i) the New York
City boroughs of Manhattan, Brooklyn, Queens and the Bronx and (ii) Nassau and
Suffolk counties in Long Island, New York.


(iii)          “Customer” as used herein means any individual or entity with who
or which the Corporation has a contractual or business relationship, or engaged
in negotiations toward such a relationship, joint venturer, entity of any sort,
or other business partner of the Corporation, with, for or to whom the
Corporation has provided Financial Products or Services during the last year of
the Executive’s employment with the Corporation; or any individual, joint
venturer, entity of any sort, or business partner whom the Corporation has
identified as a prospective customer of Financial Products or Services within
the last year of the Executive’s employment with the Corporation.


(iv)          “Financial Products or Services” as used herein means any product
or service that a financial institution or a financial holding company could
offer by engaging in any activity that is financial in nature or incidental to
such a financial activity and that is offered by the Corporation or an affiliate
on the date of the Executive’s employment termination, including but not limited
to banking activities and activities that are closely related and  properly
incident to banking, or other products or services of the type of which the
Executive was involved during the Executive’s employment with the Corporation.
 
12

--------------------------------------------------------------------------------

8.2          Confidential Disclosure in Reporting Violations of Law or in Court
Filings.  Executive acknowledges and the Bank and the Corporation agree that
Executive may disclose Confidential Information in confidence, directly or
indirectly, to federal, state, or local government officials, including, but not
limited to, the Department of Justice, the Securities and Exchange Commission,
Congress, and any agency Inspector General or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law or regulation
or making other disclosures that are protected under the whistleblower
provisions of state or federal laws or regulations. Executive may also disclose
Confidential Information in a document filed in a lawsuit or other proceeding;
however, only if the filing is made under seal. Nothing in this Agreement is
intended to conflict with federal law protecting confidential disclosures of a
trade secret to the government or in a court filing, 18 U.S.C. §1833(b), or to
create liability for disclosures of Confidential Information that are expressly
allowed by 18 U.S.C. §1833(b).


Article 9
Miscellaneous


9.1          Successors and Assigns.


(a)           This Agreement is binding on successors.  This Agreement shall be
binding upon the Bank any successor to the Bank, including any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Bank by purchase, merger, consolidation, reorganization, or otherwise.  But this
Agreement and the Bank’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Bank.


 (b)          This Agreement is enforceable by the Executive’s heirs.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.


(c)           This Agreement is personal in nature and is not assignable.  This
Agreement is personal in nature.  Without written consent of the other parties,
no party shall assign, transfer, or delegate this Agreement or any rights or
obligations under this Agreement except as expressly provided herein.  Without
limiting the generality or effect of the foregoing, the Executive’s right to
receive payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by the
Executive’s will or by the laws of descent and distribution.  If the Executive
attempts an assignment or transfer that is contrary to this Section 9.1, the
Bank shall have no liability to pay any amount to the assignee or transferee.


9.2          Governing Law, Jurisdiction and Forum.  This Agreement shall be
construed under and governed by the internal laws of the State of New York,
without giving effect to any conflict of laws provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.  By entering into
this Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in the State of New York.  Any
actions or proceedings instituted under this Agreement shall be brought and
tried solely in courts located in Kings County, New York or in the federal court
having jurisdiction in Kings County, New York.  The Executive expressly waives
the right to have any such actions or proceedings brought or tried elsewhere.
 
13

--------------------------------------------------------------------------------

9.3          Entire Agreement.  This Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive.  Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void.


9.4          Notices.  Any notice under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the most current address of the
Executive in the personnel records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank if addressed to the address of
the Bank’s principal office.


9.5          Severability.  If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law.  If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.


9.6          Captions and Counterparts.  The captions in this Agreement are
solely for convenience.  The captions do not define, limit, or describe the
scope or intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


9.7          Amendment and Waiver.  This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto.  The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision or affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision.  No waiver of any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.


9.8          FDIC Part 359 Limitations.  Despite any contrary provision within
this Agreement, any payments made to the Executive under this Agreement, or
otherwise, shall be subject to compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments, and any
other regulations or guidance promulgated thereunder.
 
14

--------------------------------------------------------------------------------

9.9          Compliance with Internal Revenue Code Section 409A.  The Bank and
the Executive intend that their exercise of authority or discretion under this
Agreement shall comply with Internal Revenue Code Section 409A of the Internal
Revenue Code of 1986.  If when the Executive’s employment terminates the
Executive is a specified employee, as defined in Section 409A, and if any
payments under this Agreement, including Articles 4, 5 or 8, will result in
additional tax or interest to the Executive because of Section 409A, then
despite any provision of this Agreement to the contrary the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death, or (z) any
earlier date that does not result in additional tax or interest to the Executive
under Section 409A.  As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum.  If any
provision of this Agreement does not satisfy the requirements of Section 409A,
the provision shall be applied in a manner consistent with those requirements
despite any contrary provision of this Agreement.  If any provision of this
Agreement would subject the Executive to additional tax or interest under
Section 409A, the Bank shall reform the provision.  However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.  References in this Agreement to Section 409A
include the rules, regulations, and guidance of general application issued by
the Department of the Treasury under Section 409A.


9.10        Guarantee.  The Corporation hereby irrevocably and unconditionally
guarantees to the Executive the payment of all amounts, and the performance of
all other obligations, due from the Bank in accordance with the terms of this
Agreement as and when due without any requirement of presentment, demand of
payment, protest or notice of dishonor or nonpayment.
 
15

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Employment and Change in
Control Agreement as of the date first written above.



 
DIME COMMUNITY BANK
        By:
/s/ KENNETH J. MAHON
 
Kenneth J. Mahon
   
President & Chief Executive Officer
       
DIME COMMUNITY BANCSHARES, INC.
 
(as guarantor)
        By:
/s/ KENNETH J. MAHON
   
Kenneth J. Mahon
   
President & Chief Executive Officer
        /s/ STUART LUBOW   Stuart Lubow

 
 
16

--------------------------------------------------------------------------------